Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 8 September 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  
                     Sir
                     Head Quarters 8th Sepr 1782
                  
                  I was last evening honored with your favors of the 3d and 6th instants.  By the inclosed extract from a New York paper of the 7th it appears that Admiral Pigot arrived at Sandy Hook on Tuesday last—with 22d sail of the Line.  I have the honor to be with consideration and Esteem Sir Yr most obt and hble servt.
                  
               